DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 18 February 2022 for the application filed 01 November 2016. Claims 56, 58, 59, 62, 63, 67, 81-90, and 92-103 are pending:
Claims 1-55, 57, 60, 61, 64-66, 68-80, and 91 have been canceled;
Claims 56, 83, 84, 86, 88, and 89 have been amended; and
new Claims 101-103 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US15/28476, filed 30 April 2015, which claims priority to PRO 61/987,938, filed 02 May 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEFFREY LOMPREY (55,401) on 25 FEBRUARY 2022.
The application has been amended as follows:
Claim 101: “[[The ]]A chromatographic material formed by the method of claim 56”;
Claim 102: “[[The ]]A chromatographic material formed by the method of claim 84”; and
Claim 103: “[[The ]]A chromatographic material formed by the method of claim 88”.

Allowable Subject Matter
Claims 56, 58, 59, 62, 63, 67, 81-90, and 92-103 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response and arguments filed 01 September 2021 have shown that one of ordinary skill in the art would not have found it obvious to combine the cited prior art to arrive at the claimed methods of forming chromatographic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777